Title: James Madison to Joseph C. Cabell, 18 March 1827
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                my Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 18th 1827
                            
                        
                        I recd. by the mail from Richmond your favor of the 12th. I was not unapprized of the melancholy cause
                            of your absence;  but your silence would have been sufficiently explained by the better use of your time there, than
                            in giving an answer to a letter so little requiring it as mine. I am truly sorry for the failure of the Legislature to do
                            what was so much due to the character of the State, and to the merits and memory of Mr. Jefferson. The footing on which
                            the meetings of the Visitors is put, is a valuable accomodation to them; as is the loan authorized an acceptable one to
                            the Creditors of the University. One of them was with difficulty dissuaded lately from appealing to the law for his debt.
                            I hope they will all be a little patient now.
                        I should regret as much as you & our Colleagues, a necessity for a "Called Board" and hope it may be
                            avoided. You will have learned that Mr. Key has finally decided on returning to England. He wishes for a little indulgence
                            as to the time of his being out of office; being desirous of attending the examination of the Students, & then of
                            avoiding the expence of waiting for a Packet, or of going with his family by land from Liverpool. On the first point the
                            indulgence is due to the change in the time fixed for the close of the Session; and on the other to the spirit in which we
                            wish him to leave us, and the expediency of cherishing a confidence in our liberal dispositions in a quarter where we may
                            be obliged to seek occasional supplies for vacant professorships; His purpose will be answered by our not throwing him on
                            his own resources till the middle of Augst. The question now is how we shall fill the vacated Chair. We must all turn our
                            thoughts to the subject.
                        Mr. Hassler will probably be brought to our attention. He is I believe well qualified by his mathematical
                            powers but of the other requisite aptitudes I have no evidence. What are the pretensions of the State Engineer, of whom I
                            know nothing? A Mr. Nuttall has been heard of as a man of science. He also may be an object for enquiry &
                            consideration. I shall write to Mr. Gallatin, to aid us with his enquiries in England, and it may be well to gather such
                            information as the English Professors at the University can give. I am afraid that we have little chance of finding a
                            satisfactory successor to Mr. Key among the unemployed, of American growth. We must all turn our thoughts to the subject
                            & interchange the results of them, that we may be prepared for a choice at the next meeting or sooner, if it be
                            found that we can sooner unite in one.
                        Mar. 22
                        I had noticed the loss of the proposed amendment to the Resolution on the subject of the Tariff, and the
                            shaft levelled at yourself. Intemperance in politics is bad eno’. Intolerance has no excuse. The extreme to which the
                            Resolution goes in declaring the protecting duty as it is called unconstitutional is deeply to be regretted. It is a
                            ground which can not be maintained, on which the State will probably stand alone, and which by lessening the confidence of
                            other States in the wisdom of its Councils, must impede the progress of its sounder doctrines. In compliance with your
                            request I offer a few hasty remarks on topics and sources of information which occur to me.
                        1.  The meaning of the "power to regulate commerce" is to be sought in the general use of the phrase, in
                            other words, in the objects generally understood to be embraced by the power, when it was inserted in the Constitution.
                        2.  The power has been applied in the form of a tariff, to the object of encouraging particular domestic
                            occupations, by every existing Commercial nation.
                        3. It has been so used & applied particularly & systematically by G. Britain whose commercial
                            vocabulary is the parent of ours.
                        4 The inefficacy of the power in relation to manufactures as well as to other objects, when exercised by
                            the States separately, was among the arguments & inducements for revising the old Confederation, and transferring
                            the power from the States to the Govt. of the U. S: Nor can it be supposed that the States actually engaged in certain
                            branches of manufactures, and foreseeing an increase of them, would have surrendered the whole power to the General Govt.
                            <commerce> unless expected to be more effectual for that as well as other purposes, in that depository, than in their own hands. Nor
                            can it be supposed any of the States, meant to annihilate such a power, and thereby disarm the
                            nation from protecting occupations & establishments, important to its defence & independence, agst. the
                            subversive policy of foreign Rivals or Enemies. To say that the States may respectively encourage their own manufactures,
                            and may therefore have looked to that resource when the Constitution was formed is by no means satisfactory. They could
                            not protect them by an impost, if the power of collecting one had been referred, a partial one
                            having been found impracticable; so also as to a prohibitory regulation. Nor can they do it by an excise on foreign
                            articles, for the same reason, the trade being necessarily open with other States which might not concur in the plan. They
                            could only do it by a bounty, and that bounty procured by a direct
                            tax, operating equally a tax unpopular for any purpose, and obviously
                            inadmissible for that. Such a State of things could never have been in contemplation when the Constitution was formed.
                        5. The printed Journal of the Convention of 1787. will probably shew positively or negatively that the
                            Commercial power given to Congress embraced the object in question.
                        6. The proceedings of the State Conventions may also deserve attention
                        7. The proceedings & debates of the first Congress under the present Constitution, will shew that the
                            power was generally, perhaps universally, regarded as indisputable.
                        8. Throughout the succeeding Congresses, till a very late date, the power over Commerce has been exercised or
                            admitted, so as to bear on internal objects of utility or policy, without a reference to revenue. The University of
                            Virginia very lately had the benefit of it in a case where revenue was relinquished; a case not questioned
                            if liable to be so. The Virginia Resolutions, as they have been called, which were proposed in Congress in 1793-4. and
                            approved throughout the State, may perhaps furnish examples.
                        9. Every President from Genl. W. to Mr. J. Q. Adams inclusive have recognized the power of a tariff in favor
                            of manufactures, without indicating a doubt, or that a doubt existed any where.
                        10. Virginia appears to be the only State that now denies, or ever did deny the power; nor are there perhaps
                            more than a very few individuals, if a single one, in the State who will not admit the power in favor of internal fabrics
                            or productions necessary for public defence on the water or the land. To bring the protecting duty in those cases, within
                            the war power would require a greater latitude of construction, than to refer them to the power of regulating trade.
                        11. A construction of the Constitution practised upon or acknowledged, for a period of nearly forty years,
                            has received a national sanction not to be reversed, but by an evidence at least equivalent of the national will. If every
                            new Congress were to disregard a meaning of the instrument uniformly sustained by their predecessors, for such a period,
                            there would be less stability in that fundamental law, than is required for the public good, in the ordinary expositions
                            of law. And the case of the Chancellor’s foot, as a substitute for an established measure, would illustrate the greater as
                            well as the lesser evil of uncertainty & mutability.
                        12. In expounding the Constitution it is as essential as it is obvious, that the distinction should be kept
                            in view, between the usurpation, and the abuse of a power. That a Tariff for the encouragment of manufactures may be abused
                            by its excess, by its partiality, or by a noxious selection of its objects, is certain. But so may the exercise of every
                            Constitutional power; more especially that of imposing indirect taxes, though limited to the object of revenue. And the
                            abuse cannot be regarded as a breach of the fundamental Compact, till it reaches a degree of oppression, so iniquitous and
                            intolerable as to justify civil war, or disunion pregnant with wars, than to be foreign ones. This distinction may be a key
                            to the language of Mr J--n, in the letter you alluded to. It is known that he felt and expressed strongly,
                            h<is> disapprobation of the existing Tariff and its threatened increase.
                        13. If mere inequality, in imposing taxes, or in other Legislative Acts, be
                            synonymous with unconstitutionality, is there a State in the Union whose constitution would be
                            safe? Complaints of such abuses are heard in every Legislature, at every Session; and where is there more of them than in
                            Virginia; or of pretext for them, than is furnished by the diversity of her local & other circumstances: to say
                            nothing of her constitution itself, which happens to divide so unequally the very power of making laws.
                        I wish I could aid  the researches to which some of the above paragraphs may lead. But it would not be
                            in my power; if I had at command more than I have, the means of doing it. It is a satisfaction to know that the task, if
                            thought worth the trouble, will be in better hands. With great respect & truest regard
                        
                        
                            
                                James Madison
                            
                        
                    Govr. Tyler remarked that a complete sett of the journals of the Assembly did not exist at Richd. I believe I mentioned my
                            readiness to supply, if enabled by my broken sett, the deficiency, or any part of it.
                        It will require all your goodness to excuse so blotted a sheet; but I rely on it, rather than undertake a
                            task, which my fingers protest against.